DETAILED ACTION
(1)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Applicant’s response filed April 30, 2021, is entered.  Applicant amended claims 1, 3-7, 9, 11-16 and 18-22 and cancelled claims 2, 10 and 17.  Claims 1, 3-9, 11-16 and 18-25 are pending before the Office for review.
(2)
Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-9, 11-16 and 18-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a distributed fault management system, a method for controlling a distributed fault management system and a non-transitory computer-readable storage medium having computer-executable instructions embodied thereon without significantly more.
The claims recite a judicial exception.  Specifically, the claims recite the limitation of a first fault management computing device receiving measurement data from a sensor, wherein the data is associated with a first fault condition, automatically learning and generating a resolution to the first fault condition and automatically generating a resolution command signal based on the resolution to the first fault condition, wherein the first fault management computing device is coupled to a second fault management computing device and the second fault management computing device is configured to receive the resolution command signal from the first fault management computing device, the resolution command signal consisting essentially of 
This judicial exception is not integrated into a practical application because the claim limitations are recited at a high level of generality.  Although the types of fuel cells are now further defined, the breadth of the list is such that the scope of the recited fuel cells is similar to that of the former generic recitation.  Additionally, with respect to the high level of generality of the claimed fuel cells, particular structural features and/or materials of the fuel cell are not claimed.  The sensor is not limited to a specific type of sensor and thus the detected fault condition is not limited a specific fault condition.  The receiving, automatically learning and generating and automatically generating steps are also recited at a high level of generality and can be fairly characterized as mere data gathering, which is insignificant extra-solution activity.  The second fault management computing device receiving the resolution command signal to implement the resolution to resolve a second fault condition similar to the first fault condition simply describes the otherwise mental deliberations in a general purpose fault management device.  The recitation of the resolution command signal to be either instructions configured to change maintenance procedures or control settings are also a general recitation as specific 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, as explained above, are no more than insignificant extra-solution activity.  Under the 2019 Patent Examiner Guidance, a conclusion that an additional element is insignificant extra-solution activity should be re-evaluated.  In this case, the receiving, learning and generating and generating steps were considered to be extra-solution activity in the above-analysis and are re-evaluated in the following analysis to determine if they are more than what is well-understood, routine, conventional activity in the field.  The background of the disclosure recites many known fuel cell systems in different locations encounter similar fault conditions that require human intervention to correct.  Paragraph [0005].  Additionally, the specification does not indicate that the fuel cell systems, computing devices and sensors are anything other than conventional fuel cell systems, computing devices and sensors.  See Paragraphs [0033, 0037, 0063, 0064 and 0074], for example & MPEP 2106.05(d)(II), and the cases cited therein.  Accordingly, a conclusion that the receiving, learning and generating, generating and transmitting steps are well-understood, routine, conventional activity is supported under Berkheimer.  The claims are ineligible.





Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-5, 7-9, 11-13, 15, 16, 18-20 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. (U.S. Publication No. 2019/0018067) in view of Venkat et al. (U.S. Publication No. 2017/0012309) and Li et al. (U.S. Publication No. 2018/0131021).
With respect to claims 1, 7 and 8, Kong teaches a distributed fault management system in the form of an artificial intelligent fuel cell system (1000) comprising a fuel cell stack (100) and at least one sensor (200) associated with the fuel cell stack, wherein the stack is a fuel cell system within the scope of the claimed invention, and at least one fault management system in the form of the artificial intelligence unit (100) coupled to the sensor and a control unit.  Abstract, Figure 1 and Paragraph 41.
Kong further teaches the AI unit collects the data measured by the sensor unit, meaning the sensor is configured to transmit measurement data from the fuel cell system and the AI unit is configured to receive measurement data from the one sensor.  Paragraph 46.  Kong also teaches, as seen in Figure 1, the AI unit and fuel cell system are sub-components of the same fault management system, meaning they are directly connected to one another within the scope of the claimed invention.  Figure 1.
Kong further teaches the AI unit diagnosis whether the fuel cell stack is in an abnormal state, meaning the AI unit is also configured to receive measurement data associated with a first fault condition.  Paragraph 17.  Kong additionally teaches the AI unit uses the received data to generate a model for predicting and controlling fuel cell performance to diagnose a state of the 
Kong teaches the AI unit learns and analyzes the collected data using a machine learning method but is explicitly silent as to whether the AI unit automatically learns and generates within the scope of the claimed invention.
However, Venkat, which deals with automated intervention platforms for fuel cells, teaches a real-time monitoring and automated intervention platform that is capable of machine learning, meaning it updates and creates algorithms and rules for identifying, avoiding, remedying or preventing an alert for potential and occurring faults or failures.  Paragraph 34.  Venkat further teaches the fuel cells of the system are monitored and automatically managed individually by the real-time monitoring and automated intervention platform.  Paragraph 44.  In one specific example, the platform monitors for and automatically intervenes for system output voltage degradation by sensing higher than expected degradation, determining the degradation is due to sulfur degradation, identifying the fault condition and generating a resolution in the form of a redundant sulfur absorbing bed.  Paragraph 64.  Venkat teaches the automated intervention platform for fuel cells, as explained above, is associated with long term operability of fuel cells.
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to modify the machine learning component of Kong’s AI unit so that the AI unit performs the diagnoses automatically within the scope of the claimed invention because Venkat teaches such an automatic intervention platform allows for long-term operability.

Venkat further teaches the automated intervention platform is implemented within a system comprising a plurality of fuel cell stacks, each stack associated with a processing module, an electronics module and economic controllers.  Figures 2 and 3 and Paragraphs 27 and 28.  Venkat teaches that, via the controllers and a network comprising a gateway, data server, model server and operator advisory station, the determined automated interventions obtained from the real-time monitoring and machine learning are transmitted to the respective controllers to optimize performance and/or remedy failures, wherein the controller is additionally a processor within the scope of the claimed invention.  Figures 2, 3 and 4 and Paragraphs 29, 33, 34 and 35.  Accordingly, Kong and Venkat, as combined above, teach the system comprises at least first and second fault management computing devices, each associated with a fuel cell system, wherein when the fault occurs with the first fuel cell system, the second fuel cell system and its associated fault management computing device receive the resolution command signal (failure remedy) that consists essentially of instructions configured to change maintenance procedures or control settings (Venkat, Paragraphs 34 and 35) and vice versa.
Modified Kong teaches the system comprising fuel cells but are silent as to whether they are solid oxide fuel cells.
However, Li, which deals with fuel cell systems, teaches the performance of solid oxide fuel cell systems is also optimizable.  Abstract.  Li teaches the SOFC is one of several fuel cells 
It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the combination of modified Kong and Li is the simple substitution of one known element for another to obtain predictable results.  Modified Kong teaches the system comprises a fuel cell stack.  Li teaches solid oxide fuel cells are one of several types of fuel cells that is desirable due to its non-pollution, high-efficiency, wide application, noise-free and continuous operation.  Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to use SOFCs in modified Kong’s system because Li teaches this to be an effective type of fuel cell to use, meaning the combination has a reasonable expectation of success.
With respect to claims 9, 15, 16 and 22, Kong, Venkat and Li, as combined above, teach the system, as explained above, is used in a method of operating the fuel cell stack to optimize performance and/or remedy failures using real-time monitoring and machine learning.  Kong, Figure 1 and Paragraph 41 and Venkat, Paragraphs 34 and 44. 
Accordingly, modified Kong teaches a method for controlling a distributed fault management system (artificial intelligence fuel cell system) including receiving, by a first fault management computing device (AI unit) directly connected to a SOFC fuel cell system (Kong, Figure 1 and Li, Paragraphs 3 and 4), measurement data from a sensor configured to transmit measurement data from the fuel cell system, automatically learning and generating a resolution to the first fault condition by the AI unit, generating via the AI unit a resolution to the first fault condition, transmitting by the AI unit the resolution command signal to a second fuel cell stack associated with a second AI unit, wherein the resolution command signal consists essentially of 
Additionally, modified Kong teaches the system and method of controlling the same comprises at least first and second fault management computing devices, each associated with a fuel cell system, wherein when the fault occurs with the first fuel cell system, the second fuel cell system and its associated fault management computing device receive the resolution command signal (failure remedy) that consists essentially of instructions configured to change maintenance procedures or control settings (Venkat, Paragraphs 34 and 35) and vice versa.
Finally, Kong teaches the system and method are also implementable as a program module executed by a computer on a computer-readable medium.  Paragraph 87.
With respect to claims 3, 11 and 18, modified Kong teaches the AI unit uses an artificial intelligence and machine learning method to automatically learn and generate the resolution to the first fault condition.  Kong, Paragraphs 46 and 47 and Venkat, Paragraphs 34 and 44.
With respect to claims 4, 12 and 19, modified Kong teaches the AI unit learns, using a machine learning method, the artificial intelligence method, and the measurement data, a maintenance procedure and a control setting for the fuel cell system to remedy failures.  Kong, Paragraphs 46 and 47 and Venkat, Paragraphs 34 and 44.
With respect to claims 5, 13 and 20, modified Kong teaches the AI unit and the control unit are spaced apart from one another, meaning they are in different places and thus are geographically separated within the scope of the claimed invention.  Figure 1.
claims 23, 24 and 25, modified Kong teaches the automated intervention platform acts in real-time, meaning automatically is in real-time within the scope of the claimed invention.  Venkat, Paragraph 34.
(4)
Claims 6, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. (U.S. Publication No. 2019/0018067) in view of Venkat et al. (U.S. Publication No. 2017/0012309) and Li et al. (U.S. Publication No. 2018/0131021), as applied to claims 1, 3-5, 7-9, 11-13, 15, 16, 18-20 and 22-25 above, and further in view of Faidi et al. (U.S. Publication No. 2008/0145727).
With respect to claims 6, 14 and 21, modified Kong is silent as to whether the first fault management computing device of the system comprises the claimed display device.
However, Faidi, which deals with fuel cell systems, teaches a fuel cell analysis system comprising a display device, wherein the display displays 3D models of data in a visual medium.  Figure 4 and Paragraphs 11, 26 and 38.
It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the combination of modified Kong and Faidi is the use of a known technique to improve a similar system in the same way.  Modified Kong teaches a fuel cell system comprising a computing device for analyzing and optimizing the system.  Faidi teaches a fuel cell system for analyzing a fuel cell, wherein the system comprises a display device configured to display 3D models of data in a visual medium.  It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to modify the first fault management computing device to contain a display because 
Furthermore, a 3D model of data in a visual medium meets all the enumerated requirements of the claimed invention because such a representation is 3D, visual, data, and an image, wherein the repetitive showing of the image is a video, the data represents a detail of the fuel cell system and, in the context of modified Kong in view of Faidi, as combined above, the data would disclose either a failure in need of remedy and the associated correction or an optimized performance either of which is a procedure within the scope of the claimed invention in that it represents how to or how not to operate the fuel cell system.
(5)
Response to Arguments
	Applicant’s arguments regarding the art rejections of record are moot in view of the new ground of rejection.  Applicant’s amendment necessitated the rejection.  The following remarks are in response to the portion of Applicant’s argument regarding the art rejection that are relevant to the new rejection.
	Applicant argues Kong does not teach the AI analysis occurs automatically within the scope of the claimed invention.  Venkat is now cited to teach this alleged deficiency.  Therefore, Applicant’s argument is not persuasive.
	Regarding the rejection for patent ineligible subject matter, Applicant’s arguments are not persuasive.  Applicant first argues the system is now specified to be a fuel cell distributed fault management system and the fuel cell is now specified to be a PEM, MEA, MEDA, SOFC, PAFC, MCFC or hydrogen-oxygen fuel cell, meaning the claimed invention is not recited at a high level of generality.  Examiner disagrees.  The breadth of the fuel cell clause appears to 
	In this instance, the fuel cell and the fuel cell distributed fault management system, as claimed, are not recited with sufficient particularity to be specifically identifiable and instead are generally recited and would be considered any and all machines.  See MPEP 2106.05(b).  One example of applying a judicial exception with a particular machine is Mackay Radio & Tel. Co. v. Radio Corp. of America, 306 U.S. 86, 40 USPQ 199 (1939). In this case, a mathematical formula was employed to use standing wave phenomena in an antenna system. The claim recited the particular type of antenna and included details as to the shape of the antenna and the conductors, particularly the length and angle at which they were arranged. 306 U.S. at 95-96; 40 USPQ at 203.
	Applicant further argues the claims now specify a fuel cell sensor, a first fault management computing device directly connected to the fuel cell system and a second fault management computing device configured to receive a resolution command signal from the first fault management computing device.  Applicant also argues the claimed invention requires the resolution command signal consist essentially of instructions configured to change maintenance procedures or control settings of the second fault management computing device and a processor to execute the resolution command signal to automatically resolve a second fault condition.  Applicant argues these limitations mean no feature of step is mentally performed or conducted by a human operator.

	For example, even as amended, the method steps of the claimed invention can be performed mentally wherein an individual observes a leaking fuel cell system and reports the leak to maintenance staff, the report of the leak is received at the maintenance office, the maintenance office decides to patch the leak and assigns a staff member to perform the repair and additionally issues a memorandum to fix future leaks at other fuel cell sites with the same type of patch, meaning the resolution command signal consists essentially of instructions configured to change maintenance procedures.
	Applicant’s position is that the mental process of a human is not automatic within the scope of the claimed invention.  Examiner disagrees.  A human’s mental process is automatic so long as it is performed in real-time, which is within the scope of the claimed invention.  Applicant’s position is also that the method is not performable via a mental process because it is claimed to be performed in the system and by system devices.  Examiner disagrees.  As explained above, additional elements that invoke computers or other machinery merely as a tool 
(6)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI S MEKHLIN whose telephone number is (571)270-7597.  The examiner can normally be reached on Monday-Friday 7:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELI S MEKHLIN/Primary Examiner, Art Unit 1796